The judgment of the court was pronounced by
Shtieli, J.
We think the plea of prescription was properly maintained. See Hatch v. Gilmore, 3 An., 508. Duncan v. Ford. Tyson v. McGill, 15 La. 145. The case of Boyle v. Mann, ante p. 170, is not in point. There the evidence was considered as authorizing the inference of a dishonest purpose, and that the debtor had departed from the United States with the avowed purpose of baffling his creditors. Besides, Mather appears to have lived in Mississippi from the date of the note to a period of five years subsequent to its maturity, and the plaintiff was aware of his residence.
We are also of opinion that the district judge did not err in refusing to consider the note as relieved from prescription, by the endorsement which appeared on it. *419It matured iu 1841, and on the back was written: “ Received on the within from J. E. Morehouse, eighty-one dollars in gold, December 11th, 1843.” This suit was brought in March, 1848. There was no evidence to show in whose hand writing the endorsement was, nor when it was put there. The case is fully covered by that of Roseboom v, Billington, 17 Johnson, 181.

Judgment affirmed.